Case 6:19-cv-00236-ADA Document 67-19 Filed 03/13/20 Page 1 of 3




                   EXHIBIT 18
            Case 6:19-cv-00236-ADA Document 67-19 Filed 03/13/20 Page 2 of 3

                Solas OLED Ltd. v. LG Display Co., Ltd., et al., Case No. 6:19-cv-00236-ADA


Claim Element                                               ’068 Accused Instrumentalities




                                                    14
                          Case 6:19-cv-00236-ADA Document 67-19 Filed 03/13/20 Page 3 of 3

                              Solas OLED Ltd. v. LG Display Co., Ltd., et al., Case No. 6:19-cv-00236-ADA


             Claim Element                                                 ’068 Accused Instrumentalities




5. A substrate according to claim 1, fur-   The ’068 Accused Instrumentalities comprise a plurality of light-emitting elements each of
ther comprising a plurality of light-       which is connected to one of the source and drain of a corresponding one of the driving
emitting elements each of which is con-     transistors. For example, the Sony Bravia 55A1 OLED Television display panel comprises
nected to one of the source and drain       a plurality of light-emitting elements each of which is connected to one of the source and
of a corresponding one of the driving       drain of a corresponding one of the driving transistors shown below:
transistors.


                                                                   15
